—Judgment, Supreme Court, Bronx County (Harold Silverman, J., at suppression hearing; Barbara Newman, J., at jury trial and sentence), rendered February 27, 1998, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations as to the propriety of the officers’ stop of the livery cab and as to their plain-view observation of a pistol from a lawful vantage point.
We have considered and rejected defendant’s remaining claims. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.